Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments have been fully considered but are moot due to the new reference cited below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (“Integration of regional to outcrop digital data: 3D visualization of multi-scale geological models’ Computers and Geosciences 35, Pages 4-18; 2009), referred herein as Jones, in view of Tapscott et al. (U.S. Patent Application Publication No. 2011/0264430), referred herein as Tapscott, and further in view of Oliaei et al. (“A coupled hydro-mechanical analysis for prediction of hydraulic fracture propagation in saturated porous media using EFG mesh-less method’ 2013), referred herein as Oliaei.

Claim 1
Regarding claim 1, Jones teaches a method for creating a scalable geological model (figs 1 and 2; page 7, first para, lines 1-13) comprising: identifying one or more geological scales, establishing a geological tiered system, and identifying one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4); assimilating multiple scales of geological data to form a scalable geological model (page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; page 15, para beginning “The principle”); and adding a well scale to the scalable geological model if a well scale property is present in a data set (page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines), wherein the well scale property is a continuous variable (page 10, para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines; variable data obtained by measurements are continuous); utilizing a point cloud method to handle one or more continuous variables (page 10, Table 1, sub-surface geology category, point clouds; para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines); utilizing a vector method to handle one or more categorical variables (page 10, Table 1, digitized contours, topographic maps, photogrammetric plot, digital geological mapping or survey, or borehole wireline logs; page 14, figure 5); and utilizing the scalable geological model to analyze fracture propagation in fluid flow simulations (page 13, para beginning “The detailed”).
Jones teaches that “high-performance 3D visualisation is commonplace in all major petroleum companies and has become an integral part of standard exploration and production activities,” (page 5, first para, the last 4 lines) and that “Multi-scale digital models represent one tool that can help to improve understanding, and are already being utilised during petroleum exploration and production.” (page 9, para beginning “Field,” lines 14-17). However, Jones does not explicitly teach that the well scale property is a petrophysical property.
Tapscott teaches a method for creating a scalable geological model, comprising identifying a plurality of scales from global to sub-surface levels, establishing a geological tiered system, and assimilating multiple scales to form the model (figs 6-13; para 38, lines 1-10; para 45, lines 1-8; para 92, lines 1-9; para 138, the last 9 lines; para 150, lines 1-9), and adding a well scale to the model if a petrophysical property is present in a data set (para 53, lines 18-26; para 130, lines 1-6 and the last 6 lines; para 124, lines 1-12; para 138, the last 9 lines). It would have been obvious to one of ordinary skill in the art to incorporate such petrophysical properties in the well scale data for petroleum exploration disclosed in Jones because as known in the art, and taught by Tapscott, this increases a user’s understanding of the geological system such that modeling and predictions regarding the structure, sediments, and petrophysical characteristics within a scale are more reliable (see, for example, Tapscott, para 138, the last 6 lines). 
Jones in view of Tapscott does not teach utilizing a gridless point vector method, and, although Jones in view of Tapscott teaches utilizing the scalable geological model for fracture propagation in fluid flow simulations (Jones, page 13, para beginning “The detailed,”), Jones in view of Tapscott does not explicitly teach predicting induced fracture propagation when a hydraulic fracturing operation is planned.
Oliaei teaches a method for creating a geological model (abstract, first and third paras), comprising utilizing a gridless point vector method (page 255, para beginning “The EFG method,” lines 1-9; page 257, para beginning “Boundary conditions’; page 258, para beginning “These two equations”; page 259, paras beginning “In EFG method” and “The nodal matrices”), and predicting induced fracture propagation when a hydraulic fracturing operation is planned (title; page 255, para beginning “The main objective,” lines 1-3; page 260, para beginning “Then,”). It would have been obvious to one of ordinary skill in the art to utilize a gridless point vector method and predict the fracturing because as taught by Oliaei, this simplifies the modeling of geological features such as fractures and reduces processing needs while improving accuracy, thereby inducing more accurate approximations and higher quality modeling output (see, for example, page 255, para beginning “The EFG method,” the last 14 lines).
The cited prior art does not explicitly disclose, but Wu makes obvious utilizing the scalable geological model to create one or more production forecasts (Wu, ¶ 4: “Accurate reservoir performance forecasting requires three-dimensional representation of the geologic model. The geologic model is commonly built with the use of well data and stochastic simulation techniques. Simulated rock property values are filled in the three-dimensional cells constructed at a given scale. Cell dimensions are changed according to the needs of flow simulation. The cells can be "upscaled" into larger ("coarser") cells, "downscaled" into smaller ("finer") cells or a combination thereof.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider production forecast.  As acknowledged by Wu, forecasting using finer and coarser detailed models is common in the art and would serve the same purpose in combination.  The prior references are directed to three-dimensional representations of geologic models and would therefore be suitable for prediction forecasting. 
Claim 2
Regarding claim 2, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 1, further comprising zooming in on the scalable geological model (Jones, page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; e.g. moving from satellite to well-level imagery).
Claim 3
Regarding claim 3, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 1, further comprising zooming out on the scalable geological model (Jones, page 10, Table 1; page 15, para beginning “The principle,” e.g. moving from well-level to satellite imagery).
Claim 4
Regarding claim 4, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 1, wherein the one or more geological scales are a global scale, a regional scale, a basin scale, a reservoir scale, or the well scale (Jones, page 10, Table 1: global — categories 1 and 2, e.g. satellite; regional — categories 3-6, e.g. regional; basin — categories 7 and 8, e.g. lower level terrestrial; well — categories 9 and 10, e.g. subsurface and well-bore; page 9, para beginning “Field,” lines 1-22; page 10, the last 7 lines; page 11, section 4.1; section 4.2, first para; Tapscott, para 42, lines 11-19; para 92, lines 1-9; paras 111 and 114; para 138, the last 6 lines).
Claim 5
Regarding claim 5, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 4, wherein the one or more graphical resolution levels range from a coarse resolution to a fine resolution (Jones, page 10, Table 1, resolution column; page 9, para beginning “Digital,” lines 1-4; page 14, figure 5).
Claim 6
Regarding claim 6, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 4, wherein the global scale comprises a continent or an ocean (Jones, page 10, Table 1, elevation data, aerial images; page 14, fig 5A; page 13, section 5.2, the first para, lines 1-3; Tapscott, para 80, lines 1-7 and 19-23; para 145, lines 1-4).
Claim 7
Regarding claim 7, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 4, wherein the regional scale comprises a deltaic system, a continental shelf, a shallow marine setting, or a deep marine setting (Jones, page 10, Table 1, published maps, geophysics, regional data; page 14, fig 5B; page 15, the first para, lines 2-5; Tapscott, para 4, lines 3-6; para 73, lines 16-23; para 80, lines 1-7).
Claim 8
Regarding claim 8, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 4, wherein the basin scale comprises a flood plain, a levee, a fluvial channel, a shoreface, a continental slope break, or an offshore system (Jones, page 10, Table 1, outcrop capture, geology mapping; page 11, section 4.1, lines 1-8; Tapscott, para 111).
Claim 9
Regarding claim 9, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 4, wherein the reservoir scale comprises a flood plain permeable facies, a flood plain impermeable facies, a levee permeable facies, a levee impermeable facie, a fluvial channel permeable facie, a fluvial channel impermeable facie, a shoreface permeable facie, a shoreface impermeable facie, a continental slope break permeable facie, a continental slope break impermeable facie, an offshore permeable facie, or an offshore impermeable facie (Tapscott, para 106, lines 1-10; paras 109, 111, and 112).
Claim 10
Regarding claim 10, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 4, wherein the well scale comprises a permeable facie petrophysical property or an impermeable facie petrophysical property (Jones, page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines; Tapscott, para 6, lines 1-15; para 58, lines 1-17; para 90, lines 1-3 and 15-20; para 106, lines 1-10; para 124, lines 1-7).
Claim 11
Regarding claim 11, Jones in view of Tapscott, further in view of Oliaei teaches the method of claim 1, further comprising performing a drilling operation, stimulation operation, or production operation which produces new data for the geological tiered system (Jones; page 5, first para, the last 4 lines; page 10, the last 7 lines; Tapscott, para 58, lines 1-17; para 81, lines 1-11).
Claim 13
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memories, graphics module, and processors, which are taught by Jones, figs 1 and 2; page 7, first para, lines 1-13, the three-dimensional graphics computer system, and Tapscott, fig 2 and para 47); thus they are rejected on similar grounds.
Claims 14-17, 18
Regarding claims 14-17 and 18, the limitations of these claims substantially correspond to the limitations of claims 2-5 and 11, respectively; thus they are rejected on similar grounds as their corresponding claims.
Claim 19
Regarding claim 19, Jones in view of Tapscott, further in view of Oliaei teaches the system of claim 18, wherein the one or more processors are further configured to update the scalable geological model based at least in part on the new data (Jones; page 5, first para, the last 4 lines; page 10, the last 7 lines; Tapscott, para 58, lines 1- 17; para 81, lines 1-11).
Claim 20
Regarding claim 20, Jones in view of Tapscott, further in view of Oliaei teaches the system of claim 13, wherein the software is disposed on the main memory or the secondary memory (Jones, figures 1 and 2; Tapscott, para 48).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Oliaei.
Claim 12
Regarding claim 12, Jones teaches a method for creating a scalable geological model (figs 1 and 2; page 7, first para, lines 1-13) comprising: identifying one or more geological scales, establishing a geological tiered system, and identifying one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4), wherein the one or more geological scales are a global scale, a regional scale, a basin scale, a reservoir scale, or a well scale (page 10, Table 1: global — categories 1 and 2, e.g. satellite; regional — categories 3-6, e.g. regional; basin — categories 7 and 8, e.g. lower level terrestrial; well — categories 9 and 10, e.g. subsurface and well-bore; page 9, para beginning “Field,” lines 1-22; page 10, the last 7 lines; page 11, section 4.1; section 4.2, first para); utilizing a vector method to handle categorical variables (page 10, Table 1, digitized contours, topographic maps, photogrammetric plot, digital geological mapping or survey, or borehole wireline logs; page 14, figure 5); utilizing a point cloud method to handle continuous variables (page 10, Table 1, sub-surface geology category, point clouds; para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines; variable data obtained by measurements are continuous); and utilizing the scalable geological model to analyze fracture propagation in fluid flow simulations (page 13, para beginning “The detailed”).
Jones does not teach utilizing a gridless point vector method and, although Jones teaches utilizing the scalable geological model for fracture propagation in fluid flow simulations (page 13, para beginning “The detailed,”), Jones does not explicitly teach predicting induced fracture propagation when a hydraulic fracturing operation is planned.
Oliaei teaches a method for creating a geological model (abstract, first and third paras), comprising utilizing a gridless point vector method (page 255, para beginning “The EFG method,” lines 1-9; page 257, para beginning “Boundary conditions’; page 258, para beginning “These two equations”; page 259, paras beginning “In EFG method” and “The nodal matrices”), and predicting induced fracture propagation when a hydraulic fracturing operation is planned (title; page 255, para beginning “The main objective,” lines 1-3; page 260, para beginning “Then,”). It would have been obvious to one of ordinary skill in the art to utilize a gridless point vector method and predict the fracturing because as taught by Oliaei, this simplifies the modeling of geological features such as fractures and reduces processing needs while improving accuracy, thereby inducing more accurate approximations and higher quality modeling output (see, for example, page 255, para beginning “The EFG method,” the last 14 lines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611